1

2

3

4

5

6

7                               UNITED STATES DISTRICT COURT
8                                      DISTRICT OF NEVADA
9                                                 ***
10    ANTONIO LEE MIXON,                              Case No. 2:17-cv-02292-RFB-NJK
11                     Petitioner,
             v.                                                        ORDER
12

13    BRIAN E. WILLIAMS,
14                    Respondent.
15

16          Pending before the court are (1) petitioner’s motion for the court to reconsider its
17   order of August 22, 2018, granting his motion to file an amended petition (ECF No. 34);
18   (2) petitioner’s motion for leave to file an amended petition (ECF No. 40); and (3)
19   petitioner’s motions requesting extensions of time (ECF No. 37/39).
20          With is his motion for reconsideration, petitioner appears to be arguing this court
21   should, without further delay, decide his case based on the pleadings and documents
22   currently on file herein. If the court were to do so, it would likely deny relief based on the
23   arguments contained respondents’ motion to dismiss (ECF No. 22). Thus, for
24   petitioner’s benefit, the court will deny the motion.
25          With respect to petitioner’s motion for leave to file an amended petition, the court
26   will deny the motion as moot inasmuch as the court has already granted petitioner such
27

28
1    leave (ECF No. 33). Petitioner’s motions asking for additional time to file an amended

2    petition are supported with a showing of good cause and will be granted.

3           IT IS THEREFORE ORDERED that petitioner’s motion for reconsideration (ECF

4    No. 34) is DENIED.

5           IT IS FURTHER ORDERED that petitioner’s motion for leave to file an amended

6    petition (ECF No. 40) is DENIED as moot. The Clerk of Court shall file the amended

7    petition attached to the motion (ECF No. 40-1) as a separate docket entry.

8           IT IS FURTHER ORDERED that respondents shall have 60 days from the date

9    of this order to answer or otherwise respond to the amended petition.

10          IT IS FURTHER ORDERED that if respondents file an answer, petitioner shall

11   have 60 days from the date on which the answer is served on him to file and serve a

12   reply. If respondents file a motion to dismiss, petitioner shall have 60 days from the date

13   on which the motion is served on him to file and serve a response to the motion to

14   dismiss, and respondents shall, thereafter, have 30 days to file a reply in support of the

15   motion.

16          IT IS FURTHER ORDERED that petitioner’s motions for extension of time (ECF

17   Nos. 37/39) are GRANTED nunc pro tunc as of their respective filing dates.

18          DATED this 31st day of January, 2019.

19

20                                                    RICHARD F. BOULWARE, II
                                                      UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
                                                  2
